Citation Nr: 0302472	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-16 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Activities performed during service contributed to the 
veteran's development of spondylolisthesis and spondylolysis.


CONCLUSION OF LAW

A disability of the lumbar spine was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in the statement of the case.  The Board finds that 
the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of the parties in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a 
physical examination, and by obtaining an independent medical 
opinion regarding the etiology of the veteran's back 
disability.  It appears that all known and available medical 
records relevant to the issue on appeal have been obtained 
and are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the Board notes that the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of the veteran's claim.  The veteran 
testified before an RO hearing officer in June 2000, as well 
as before the undersigned member of the Board in July 2001.  
The veteran has also participated actively in the development 
of his claim on appeal.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
preexisting disease will be presumed to have been aggravated 
by military service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a). 

The evidence of record shows that the veteran served in the 
United States Coast Guard for four years as a damage 
controlman.  His duties included firefighting, welding, and 
the performance of maintenance tasks.  The veteran has 
described his work duties during service as heavy manual 
labor, particularly the lifting of hoses weighing in excess 
of one-hundred and fifty pounds during firefighting drills.

The veteran's service medical records contain four findings 
associated with low back pain, including right paraspinous 
spasm, right posterior thigh pain with intermittent shooting 
pain down the leg, x-ray findings of "S1 spina bifida," 
and spasm in the left gluteal muscle.  The veteran was not 
placed on a profile during his military service, but was 
treated for complaints as they arose.

The first evidence of a back disability following the 
veteran's discharge from service was a notation in 1977 that 
he had a history of low back pain with excessive work and 
sudden locking of the back.  The veteran explained in 
testimony before an RO hearing officer that he did 
experience intermittent back pain following his discharge 
from service, but did not seek treatment because he could 
not afford it.  It was not until 1996, that the veteran 
sought treatment for his continuing back pain.

The veteran's private spinal surgeon opined in June 2000 
that:

Spina bifida, which was also noted on your 
previous x-rays, is a congenital problem that 
you were born with.  Spondylolisthesis, which 
are stress fractures in the L5-S1 region, are 
developmental problems usually occurring 
between the ages of 12 and 15 years of age.  
Often times, spina bifida and 
spondylolisthesis are associated.  Again 
spina bifida is something you were born with 
and spondylolisthesis is something you 
developed in your early high school years.  
Spondylolisthesis is very common in certain 
types of sporting activities including 
swimming, wrestling, gymnastics, etc.

As far as the timing of this, I think that 
the military service aggravated your 
spondylolisthesis but certainly did not cause 
the spondylolisthesis, as again, it probably 
occurred several years prior to this.  
Therefore, if you entered the military at or 
around age 18, you probably would have had 
the spondylolisthesis several years before 
that, and again, the spina bifida was 
something that occurred at birth.

In an effort to determine the etiology of the veteran's 
current back disability, the Board sought an independent 
medical opinion.  In March 2002, a neurosurgeon at the 
University of Miami School of Medicine reviewed the 
veteran's claims folder, including all medical evidence.  
The physician stated that some individuals, such as the 
veteran, are predisposed to develop spondylolysis and 
spondylolisthesis, both of which were described as 
developmental conditions.  Spina bifida occulta, on the 
other hand, was described as a congenital condition.  After 
setting out the appropriate definitions, the neurosurgeon 
described the medical evidence reviewed, and his analysis of 
that evidence.  He set out conclusions as follows:

1.  I concur with [the private medical 
opinion] that spina bifida is congenital in 
origin, and that spondylolisthesis is 
developmental in origin.

2.  In lieu of additional MRI evidence, it 
appears that there is no definite congenital 
back disability in the patient.  
Spondylolysis/listhesis are developmental, 
degenerative conditions in predisposed 
individuals.  I think service duties may have 
contributed to the progression of 
spondylolysis/listhesis in the patient.  
Strenuous physical activities in patients 
known to have spondylolysis can hasten the 
development of spondylolisthesis.  Although 
only radiographic spina bifida was diagnoses 
in 1968, I consider it probable that 
spondylolysis was present.

3.  In lieu of a definite injury, such as 
e.g. a compression fracture secondary to a 
poor landing during a parachute jump, it is 
not possible to quantify additional 
disability over and above the natural 
progress of the disorder without resorting to 
speculation.  My personal opinion is that he 
contribution from the service period was 
modest.  Even without military service, the 
patient would have undertaken some type of 
active work and recreation throughout the 
course of his life, and his 
spondylolysis/listhesis would most likely 
have evolved in a similar fashion.

The Board finds the opinion of the independent expert to be 
entitled to great weight.  It is based upon a comprehensive 
review of the record, and provides opinions that are 
supported by a clear and well-articulated rationale.  In 
examining this opinion, it appears clear that the physician 
offers several key conclusions.  The first is that spina 
bifida is a congenital defect.  The private medical opinion 
is in complete agreement with this conclusion.  Whereas the 
private medical opinion appears to conclude that spina 
bifida is present, the independent medical examiner does not 
find clear current evidence of this.  Whether spina bifida 
is present or not, however, is moot as service connection 
may not be granted for a congenital defect.  

Second, the independent medical expert concluded that, 
notwithstanding the absence of a diagnosis in service, it is 
clear in retrospect that the veteran is an individual 
predisposed to develop spondylolysis/spondylolisthesis.  The 
private medical opinion is also in full agreement with this 
conclusion.  Indeed, the private medical opinion goes 
further and offers the opinion that not simply spondylolysis 
but spondylolisthesis was present before service in the 
veteran's early years of high school.  The independent 
expert appears to stop short of such a conclusion.  The 
Board notes that the caution of the independent expert 
appears to reflect his conclusion that the record contains 
no contemporary in service evidence of 
spondylolysis/spondylolisthesis.  Thus, any conclusion that 
they were present in service represents a deduction based 
upon the post service identification of 
spondylolysis/spondylolisthesis and the application of 
general medical principles concerning the nature of these 
disorders.

The private medical opinion is that the veteran's service 
"aggravated" his the spondylolisthesis.  In reaching this 
conclusion the private physician does not specifically cite 
any contemporary medical evidence.  Rather, the private 
medical opinion appears to be grounded in the general 
pattern of such disorders, given the premise that the 
claimant's duties in service involved strenuous activities.  
The private medical opinion does not state that the 
physician used the term "aggravate" in the sense provided 
under the controlling law.  That is that the disability 
increased in severity beyond natural progression, that is 
the level of disability that would have existed absent 
service.  

The independent medical opinion is that absent some evidence 
of some clear event inservice, like a hard parachute 
landing, it would require speculation to identify any 
increase in the claimant's back disability beyond that which 
would have existed absent service.  Indeed, the independent 
examiner appears to go further and opines that the claimant 
does not at this time have any back disability that he would 
not have had even if he had never been in service.

Having carefully considered the record, the Board believes 
that the reality in this case is that the claimant was 
predisposed for spondylolysis/spondylolisthesis.  The 
private physician is very likely correct that 
spondylolisthesis had begun prior to entry into service.  It 
is also likely true that spondylolisthesis advanced in 
service as that is the very nature of the disability.  It is 
also very likely true, however, that service did not prompt 
any advancement in the underlying disability that exceeded 
what the claimant would have experienced in any event.  
Moreover, it is very doubtful that he is at this point 
experiencing any disability due to service that he would not 
have experienced had he never been in service.

The disposition of this claim does not turn on factual 
reality, however, but upon the alternate universe created by 
the law and regulations governing veteran's benefits.  In 
that alternate universe, the Board finds that there is a 
consensus of both physicians that some advancement of 
spondylolisthesis occurred in service.  The Board notes in 
this regard that the service medical records do contain at 
least one entry suggestive of radiculopathy and there is no 
indication of radiculopathy prior to service.  Once it is 
conceded that some increase in disability occurred, because 
the claimant had wartime service, there must be clear and 
unmistakable evidence that the increase was no more than the 
natural progress of the disability.  The Board finds that 
while it is very dubious that there was in reality any 
increase beyond natural progress, the medical opinions of 
record are not sufficiently definitive to support a finding 
that it is clear and unmistakable that only natural progress 
occurred.  Thus, in this alternative legal universe, the 
claimant prevails, regardless of reality.  Consequently, 
service connection is granted for a back disability.


ORDER

Service connection for a back disability is granted subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

